Hill, J.
1. It is a settled rule that “where property is bought under an implied warranty that it is reasonably suited to the use intended, an acceptance by the purchaser waives all defects discovered by him, or which, by the exercise of ordinary care and prudence, he might have discovered, before delivery.” Mansor v. Zemurray, 22 Ga. App. 441 (96 S. E. 233). And see Cook v. Finch, 117 Ga. 541 (44 S. E. 95); Henderson Elevator Co. v. North Ga. Milling Co., 126 Ga. 279 (55 S. E. 50).
2. The defendants’ evidence proved that they had knowledge of the defective condition of the bananas when they received them, and that with such knowledge they accepted them. The direction of a verdict for the plaintiff was therefore demanded. This case is fully controlled by the decision of this court in Mansor v. Zemurray, supra.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., conawr.